This was a motion which is sufficiently indicated in the following order,
Per Curiam.
This is a motion to suspend this appeal, and to remaud the case to the Circuit Court for the purpose of enabling the appellant to move that court for a new trial upon the ground of after discovered evidence. After a careful consideration of the affidavits submitted in support of the motion, we are constrained to say that we do not think such a prima fade showing has been made as would warrant this court in suspending the appeal for the purpose indicated. The evidence claimed to have been subsequently discovered is that of a wit*551ness who was fully examined at the'trial, and the fact (if it be a fact) that she has subsequent to the trial made statements contradictory of her testimony on the trial, and more favorable to the appellant than those made by her under oath, when subjected to the test of a cross-examination, would not be sufficient to authorize the granting of a new trial. While we do not intend-to even intimate that there was anything of the kind in this ease, yet if such a ground should be held sufficient to sustain a motion like this, it would open the door to fraud and perjury, and cause interminable delays in the trial of causes. The motion is, therefore, refused, and the appeal will be set down for hearing during the time heretofore assigned for the hearing of causes from Newberry County.
Blease & Blease for the motion. Schwn/pert, solicitor, contra.